PER CURIAM.
The uncontroverted medical testimony at the hearing below is that the claimant reached maximum medical improvement (MMI) on February 16, 1981. The deputy commissioner’s (deputy) order is modified to provide that the claimant reached MMI as of February 16, 1981. The deputy’s award of temporary partial disability benefits from that date to June 14, 1982 is vacated. Claimant may file claims for wage loss benefits from February 16, 1981 and thereafter for such periods of time during which wage losses were sustained.
The order, as modified, is affirmed.
BOOTH, SMITH and THOMPSON, JJ., concur.